Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.    	Claims 1-15 are allowed
Reasons for Allowance
3.    	The most representative prior arts to Zhipin Deng et al., (US 2021/0297672) in lieu of For. App. No. CN2019/082424 and  Seung-Hwan Kim et al., (US 2021/0160487) partially disclose the limitations of the amended claims and fail to disclose all the limitations of the amended matter by which at an image decoder the MIP flag is parsed prior to parsing the index of a secondary transform (LFNSST), which is best depicted in Fig.10 of the Applicant’s printed publication reciting inter alia;
wherein a parsing order of the MIP flag is prior to a parsing order of the LFNST index information, 
wherein based on a value of the MIP flag being not equal to 1, the residual related information includes the LFNST index information, and 
wherein the LFNST index information is configured in a coding unit syntax based on the MIP flag.  
A subsequent art search did not produce other relevant art dated prior to the effective filing date of the application.
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
DRAMOS . KALAPODAS Primary Examiner Art Unit 2487
/DRAMOS KALAPODAS/